                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

ROBERT RAMIREZ,                            §
(TDCJ No.01911664),                        §
                                           §
     Plaintiff,                            §
                                           §
v.                                         §    CIVIL ACTION No.4:17-CV-760-Y
                                           §
T.S. O’BRIEN, et al.,                      §
                                           §
     Defendants.                           §


                      OPINION and ORDER OF DISMISSAL
                  UNDER 28 U.S.C. §§ 1915A & 1915(e)(2)(B)

     This    case     is   before   the         Court   for    review   of    pro-se-

inmate/plaintiff Robert Ramirez’s complaint under the screening

provisions of 28 U.S.C. §§ 1915A and 1915(e)(2)(B).

I.   BACKGROUND/COMPLAINT

     Ramirez has filed a form civil-rights complaint with attachment

pages   seeking     recovery   from    government        officials      for   alleged

violations of his constitutional rights.(Complaint (doc. 3) at 3–4;

7-24.) Ramirez names as defendants T.S. O’Brien and Thomas Boetcher,

detectives, Fort Worth police department; and three Fort Worth

police officers, Lee Blaisdell, Mike Haley, and Curtis Alexander.

(Id. (doc. 3) at 3, 6.) Ramirez recites that in March 2012, while

investigating a possible murder of Ricky Soto, Detective O’Brien

violated    police    procedures      in       investigating    him,    and   by   not

interrogating another suspect that was already on parole for another

murder. (Id. (doc. 3) at 3.) Ramirez alleges that Detective Boetcher

prepared a misleading police report by rearranging and changing

Ramirez’s statement to officers by inaccurately recording and
inventing portions of his statement. (Id.) Ramirez alleges this

resulted in the two detectives’ using “false police reports and

police investigation in the plaintiff’s homicide case for an

unconstitutional arrest.” (Id. (doc. 3) at 7.) Ramirez seeks as

relief from this Court a declaration that his constitutional rights

were violated, an “injunction ordering all defendants to stop all

illegal actions,” and compensatory and punitive damages. (Id. (doc.

3) at 26.)



II.    SCREENING UNDER § 1915A and § 1915(e)(2)(B)

        As noted, as Plaintiff is a prisoner seeking redress from an

officer or employee of a governmental entity, his complaint is sub-

ject to preliminary screening under 28 U.S.C. § 1915A. See Martin

v. Scott, 156 F.3d 578, 579-80 (5th Cir. 1998)(per curiam). Because

he is proceeding in forma pauperis, his complaint is also subject

to    screening    under     §    1915(e)(2)(B).      Both    §   1915A(b)   and   §

1915(e)(2)(B) provide for sua sponte dismissal of the complaint, or

any   portion     thereof,       if   the   Court   finds    it   is   frivolous   or

malicious, if it fails to state a claim upon which relief may be

granted, or if it seeks monetary relief against a defendant who is

immune from such relief.

        A complaint is frivolous when it “lacks an arguable basis

either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325

(1989). A claim lacks an arguable basis in law when it is “based on

an indisputably meritless legal theory.” Id. at 327. A complaint

fails to state a claim upon which relief may be granted when it

                                            2
fails to plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007); accord Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To

avoid dismissal for failure to state a claim, plaintiffs must allege

facts sufficient to “raise the right to relief above the speculative

level.” Twombly, 550 U.S. at 555. Mere “labels and conclusions” nor

“a formulaic recitation of the elements of a cause of action”

suffice to state a claim upon which relief may be granted. Id.



III. ANALYSIS

A.   Duplicative Lawsuit

     In his complaint, Ramirez acknowledged that he has previously

filed a civil suit in this the Northern District of Texas, assigned

to this the “Y” docket as Ramirez v. Abdal-Khallaq, Et Al., No.

4:17-CV-093-Y (N.D. Tex.). Ramirez failed to list another case in

the district in which he sought relief through a petition for writ

of habeas corpus under 28 U.S.C. § 2254. Ramirez v. Davis, No.4:17-

CV-733-A (N.D. Tex. Dec, 18, 2018). Ramirez also failed to note that

the claims he asserted in case number 4:17-CV-093-Y arise from the

same underlying facts and events made the basis of this case,

including extensive claims against two of the defendants in this

case—Detectives O’Brien and Boetcher. See Ramirez v. Abdal-Khallaq,

Et Al., No. 4:17-CV-093-Y (N.D. Tex.)(Am. Complaint (doc. 10) at




                                 3
3–4, 6–8.)1 In the amended complaint in that case, Ramirez asserted

several different claims against several defendants arising from his

investigation, arrest, and prosecution on an initial murder charge,

and his subsequent prosecution and conviction for aggravated assault

causing serous bodily injury. (Id. (doc. 10) at 3-17.) This included

Ramirez’s extensive claims challenging his investigation and arrest

by detectives O’Brien and Boetcher. (Id. (doc. 10) at 3–4, 6–8.)

     Upon review of that complaint under the § 1915A(b) and §

1915(e)(2)(B) screening provisions, this Court dismissed all claims

against all defendants, including the claims against Boetcher and

O’Brien with prejudice “to being asserted again until the Heck v.

Humphrey [512 U.S. 477 (1994)]conditions are met [citing Johnson v,

McElveen, 101 F.3d 423, 424 (5th Cir. 1996)], under authority of 28

U.S.C. § 1915A(b)(1) and 28 U.S.C. § 1915(e)(2)(B)(i) and (ii).”

Opinion and Order of Dismissal, No.4:17-CV-093-Y.

     The United States Court of Appeals for the Fifth Circuit has

held that “. . . IFP complaints may be dismissed as frivolous

pursuant to [former] § 1915(d) when they seek to relitigate claims

which allege substantially the same facts arising from a common

series of events which have already been unsuccessfully litigated

by the IFP plaintiff.” Wilson v. Lynaugh, 878 F.2d 846, 850(5th Cir.

1989)(citations omitted). The Fifth Circuit earlier found no abuse

of discretion in a district court’s determination that an in-forma-

pauperis   action   similar   to   one   previously   dismissed,   may   be


1
  The Court takes judicial notice of its own records of this the Northern
District of Texas in this prior suit. See Fed. R. Evid. 201 (b)(2).

                                     4
dismissed as frivolous or malicious:

     [W]e have dismissed an appeal as frivolous because it
     involved a duplicative action arising from the same
     series of events and alleging many of the same facts as
     an earlier suit, concluding that “repetitious litigation
     of virtually identical causes of action is subject to
     dismissal under 28 U.S.C. § 1915(d) as malicious.” See
     Robinson v. Woodfork, No. 86-3735 (5th Cir. May 22, 1987)
     (unpublished order) (citing McCullough v. Morgan, No. 85-
     2022 (5th Cir. July 3, 1985) (unpublished order) and Hill
     v. Estelle, 423 F. Supp. 690 (S.D. Tex. 1976)). Other
     courts have also held that an IFP complaint that merely
     repeats pending or previously litigated claims may be
     considered abusive and dismissed under the authority of
     [former] section 1915(d).

Bailey v. Johnson, 846 F.2d 1019, 1021 (5th Cir. 1988)(other

citations omitted). Furthermore, principles of res judicata serve

to bar all claims that were brought or could have been brought based

on the same operative factual nucleus. Mcgill v. Juanita Kraft

Postal Service, No. 03-CV-1113, 2003 WL 21355439, at *2 (N.D. Tex.

June 6, 2003), rep. and rec. adopted, 2003 WL 21467745 (N.D. Tex

June 18, 2003). A complaint is thus malicious and subject to

dismissal under §§ 1915A and 1915(e)(2)(B) “when it ‘duplicates

allegations    of   another   pending   federal   lawsuit   by   the   same

plaintiff’ or when it raises claims arising out of a common nucleus

of operative facts that could have been brought in the prior

litigation.” Id.(quoting Pittman v. Moore, 980 F.2d 994, 994-95 (5th

Cir. 1993)).

     At the time Ramirez filed this lawsuit in September 2017, his

prior complaint in case number 4:17-CV-093-Y was then pending, but

not yet resolved.     The Fifth Circuit has extended the logic above

to support dismissal of a duplicative suit filed subsequent to a

                                    5
pending action. See Potts v. Texas, 354 F. App’x 70, 71 (5th Cir.

2009)(noting that in-forma-pauperis cases duplicative of a pending

or previous lawsuit are malicious)(citing Pittman v. Moore, 980 F.2d

994, 995 (5th Cir. 1993)(affirming district court’s holding that “it

is ‘malicious’ for a pauper to file a lawsuit that duplicates

allegations             of     another          pending         federal          lawsuit          by     the      same

plaintiff”) and Bailey, 846 F.2d at 1021)).

         Ramirez’s present lawsuit includes both repetitive litigation

of the same claims he asserted against T.S. O’Brien and Thomas

Boetcher, new claims against these detectives arising from the same

underling facts and new claims against three other Fort Worth police

officers, that he could have asserted in the prior lawsuit.2

Ramirez’s allegations and claims as presently stated in this suit

all arise from the same common nucleus of operative facts asserted

in the prior suit number 4:17-CV-093-Y, and are thus foreclosed from

review in this proceeding as duplicative and under the traditional

notions of res judicata. See generally Silva v. Stickney, No. 3:03-

CV-2279-D, 2005 WL 2445433, at *4 (N.D. Tex. Sep. 30, 2005)

(“[C]ourts may appropriately dismiss an in forma pauperis action as

frivolous, when the action seeks to relitigate claims already

decided against the in forma pauperis plaintiff or when the action



2
  The court has reviewed carefully Ramirez’s twenty pages of single-spaced handwritten attachments, and has not found
any factual recitations against the three other named police officers, Lee Blaisdell, Mike Haley, and Curtis
Alexander.(Complaint (doc. 3) at 6–26.) But any claims against these defendants asserted on the facts alleged in this suit
appear to arise out of the same arrest and investigation of Ramirez made the basis of the prior suit and thus must also
be dismissed with prejudice as duplicative. Alternatively, to the extent Ramirez has claims against these three persons
that are unrelated to his arrest and prosecution for murder and aggravated assault causing serious bodily injury, those
claims will be dismissed without prejudice for failure to state a claim upon which relief may be granted.

                                                            6
seeks to raise claims that could have been brought on the same

facts”), rep. and rec. adopted, (N.D. Tex. October 20, 2005); see

also Brown v. Thomas, No. 3:02-CV-0673-M, 2002 WL 31757616, at *3–4

(N.D. Tex. Dec. 3, 2002)(adopting magistrate judge’s analysis of

Bailey,   and   recommendation    that    case   should    be   dismissed     as

duplicative even though earlier case had been dismissed without

reaching merits). Therefore, Ramirez’s claims as stated in this suit

therefore must be dismissed under 28 U.S.C. §§ 1915A(b)(1) and

1915(e)(2)(b)(i).



V.    ORDER

      Therefore, all claims in this case are DISMISSED WITH PREJUDICE

as frivolous under authority of 28 U.S.C. § 1915A(b)(1) and 28

U.S.C. § 1915(e)(2)(B)(i). Alternatively, to the extent Ramirez has

claims against Lee Blaisdell, Mike Haley, and Curtis Alexander

unrelated to his arrest and prosecution for murder and aggravated

assault causing serious bodily injury, any such claims are DISMISSED

WITHOUT PREJUDICE for failing to state a claim upon which relief may

be   granted    under   28   U.S.C.   §   1915A(b)(1)     and   28   U.S.C.   §

1915(e)(2)(B)(ii).

      SIGNED February 21, 2019.

                                          ____________________________
                                          TERRY R. MEANS
                                          UNITED STATES DISTRICT JUDGE




                                      7
